Citation Nr: 1115943	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in September 2005 and June 2006.  The Board remanded this case in September 2008.

In July 2010, the Veteran submitted additional argument and duplicative photocopies of treatment records to the Board.  As there is no new evidence per se in this submission, it is not subject to the remand requirements of 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  During the period from May 18, 1998 until January 13, 2010, the evidence of record, on balance, showed total occupational impairment but not total social impairment.

2.  Evidence of record beginning on January 13, 2010 indicates a degree of impairment due to PTSD that is no more than moderate in degree, with no evidence of such symptoms as a flattened affect or suicidal ideation.

3.  During the period from May 18, 1998 until January 13, 2010, the evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation due to his PTSD.

4.  Since January 13, 2010, the Veteran's PTSD has not precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial evaluation is granted for PTSD for the period from May 18, 1998 until January 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (2010).

2.  The criteria for an evaluation in excess of 30 percent for PTSD for the period beginning on January 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code (2010).

3.  The criteria for entitlement to TDIU have been met for the period from May 18, 1998 until January 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2010).

4.  The criteria for entitlement to TDIU have not been met for the period beginning on January 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran's initial rating claim arose from a grant of service connection, and there can accordingly be no prejudice to the Veteran in failing to give adequate notice for the service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  In any event, the Veteran has since been furnished with notice letters addressing both claims in March 2006 and November 2008, and he has been fully informed of the Dingess considerations in these letters.  As the claims were recently readjudicated in a June 2010 Supplemental Statement of the Case, the Board finds that there is no prejudice to the Veteran on account of any initial deficiencies of 38 C.F.R. § 3.159(b) notification.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained records of all available relevant treatment of the Veteran and has, where warranted, ensured that all Spanish-language records have been translated and that all translations have been added to the claims file.  The Veteran has been afforded multiple VA examinations in conjunction with this appeal, and a social/industrial survey has also been completed.  All development requested in the September 2008 remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In November 2008, the Appeals Management Center (AMC) in Washington, DC requested that the Veteran provide signed release forms for all records of treatment, both inpatient and outpatient, since May 1998.  As noted below, some of the mental health documentation of record suggests multiple hospitalizations for PTSD.  The Veteran, however, did not provide additional information as to prior hospital treatment.  Accordingly, the Board must decide this case solely on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

II.  Factual background

The earliest evidence of record indicating a diagnosis of PTSD is a December 1995 record from Humberto Suarez Torres, M.D., which indicates that the Veteran had PTSD and that a hospitalization was advisable.   

A VA hospital report from December 1995 to February 1996 includes a PTSD diagnosis as well as a diagnosis of schizophrenia, paranoid type.  At that time, the Veteran was noted to be a teacher on "leave without pay."  Findings included flashbacks, nightmares, and poor judgment and insight.  The Veteran denied suicidal and homicidal ideations.  He was assigned a current Global Assessment of Functioning (GAF) score of 70, with a "[p]ast" GAF score of 45.

In an undated statement, Dr. Efrain Fabery noted that the Veteran was incapacitated from work from October 1995 to January 1996 for health reasons.  A diagnosis of anxiety with depression was rendered.

In April 1996, the Veteran underwent a VA psychiatric examination, during which he reported not working since October 1995.  The examiner noted the previous diagnoses from the earlier VA hospital report and described a subsequent hospitalization report indicating that he verbalized ideas of killing himself, although no actual suicidal plans were mentioned.  The examiner (in a July 1996 addendum) rendered an Axis I diagnosis of delusional disorder, paranoid type, and assigned a GAF score of zero.  The examiner, however, also noted that there was "no symptomatology at present that has relation to veteran's military service, and no diagnostic criteria for diagnosis of PTSD."

The Veteran's current claim was received on May 18, 1998.  An August 1998 report from Dr. Fabery indicates that the Veteran presented with a diagnosis of anxiety with severe depression.  

In an October 1998 evaluation report, Elvira Giambartolomei, M.D., noted a hospitalization in August 1998.  The Veteran was diagnosed with paranoid-type chronic schizophrenia.  He was noted to not be able to perform as a teacher, and his disability was described as complete and permanent.

A January 1999 VA examination report, conducted by a VA examiner who reviewed his claims file, indicates that the Veteran had been unemployed since 1995 and reflects a constricted affect and an anxious mood.  The Veteran was neither suicidal nor homicidal, and his insight and judgment were fair.  The examiner rendered Axis I diagnoses of anxiety disorder, not otherwise specified, and alcohol dependence, and a GAF score of 70 was assigned.  The examiner noted that, despite the December 1995 diagnosis of PTSD, "it has and is considered that he does not fulfill the diagnostic criteria for PTSD."

A February 2002 report from Jaime Marchena, M.D., indicates that the Veteran had been treated since 1995 and had diagnoses of PTSD and a schizoaffective depressive disorder.  Due to his condition, he required evaluation every month, and his prognosis was poor.  

In December 2002, the Veteran appeared for a VA PTSD clinical valuation.  At that time, he had intrusive recurring and distressing recollections and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of a traumatic event.  He made efforts to avoid activities, places, or people that aroused recollection of the trauma, and he had a restricted range of affect.  Other symptoms included difficulty falling or staying asleep and hypervigilance.  The examination revealed worthlessness and intrusive recollection of war experiences, but suicidal ideas were denied.  His Axis I diagnoses were alcohol abuse, depressive disorder, and rule out PTSD.  The report does further indicate self-destructive and impulsive behavior, social withdrawal, and impaired relationships with others.  A GAF score of 45 was assigned.  

The Veteran underwent a VA PTSD examination in April 2003, conducted by an examiner who reviewed his claims file.  The examiner reviewed the file and found that the Veteran's mental disorder did not meet the DSM-IV criteria to establish a diagnosis of PTSD.  Notably, the Veteran was not able to specify and describe in detail a severe and horribly traumatic event experienced in combat.  He was not observed to become anxious, distressed, or depressed when he was expressing his experiences in Vietnam.  He did not report feelings of intense fear, helplessness, or horror at the time when he was experiencing the events in Vietnam.  There was no evidence in the Veteran's clinical picture of avoidance of a stimuli associated with the trauma and numbing of general responsiveness.  His memories of Vietnam were not intrusive or persistent.  The diagnoses were alcohol dependence in early remission and depressive disorder, not otherwise specified.  A current GAF score of 60 was assigned, representing moderate symptoms and moderate difficulty in social and occupational functioning.  The examiner concluded that, since a definite extreme traumatic stressor and PTSD symptoms were not identified, a link could not be established between the stressor and the signs and symptoms of a mental disorder.

The claims file also includes a June 2003 statement from Dr. Torres, who noted that he had treated the Veteran since November 1995 and that he had "always complained of insomnia, nightmares, flashback of the people he had to kill in Viet-Nam, during the war; easy irritability; edgy and, frightened mood; lack of motivation in pursuing goals and, no adaption to a routine social life, among others symptoms."  Dr. Torres noted that the Veteran had not been able to work since October 1995 because of his emotional disturbances.  On his last visit in June 2003, he was showing "signs and symptoms," in despair, and chronically ill.  A diagnosis of PTSD was rendered, and the prognosis was noted to be poor, with no evidence for a recovery of "social significance."  

Dr. Torres provided a more detailed statement in November 2003.  In this statement, he repeated his contention that the Veteran had not been able to work since October 1995 because of his emotional disturbances and that he had symptoms including loss of interest in life ("has thought of hanging himself with a tie") and an inability to interact in social groups.  The Veteran was noted to be constantly reexperiencing intrusive recurring and distress recollections, dreams and nightmares, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events.  He also showed avoidance behavior, concentration problems, and hypervigilance.  During interviews, the Veteran exhibited a sense of worthlessness, an always-depressed mood, and poor judgment and insight.  He was noted to have auditory and visual hallucinations.  In conclusion, Dr. Torres noted that the Veteran had PTSD with a poor prognosis, not having evidence for a recovery of social significance.  

Subsequently received treatment records, dated from March to September of 2004, indicate a GAF score of 60.  The Veteran was noted to not be suicidal or homicidal and to have a diagnosis of PTSD with depression.  VA treatment records beginning in December 2004 indicate a slightly lower GAF score of 55.  

In June 2005, the Veteran underwent a further VA PTSD examination, with an examiner who reviewed his claims file.  The examination revealed an anxious and depressed mood; a blunted affect; fair memory, insight, and judgment; and no evidence of being suicidal or homicidal.  An Axis I diagnosis of PTSD was rendered, with a GAF score of 65 assigned.  The examiner noted that the Veteran had multiple unsuccessful marital relations, poor social interactions, and progressive deterioration in all areas of functioning.  

A November 2005 VA outpatient record indicates that the Veteran had a GAF score of 55, but also that there had been deterioration in his condition and that he was not able to work or get involved in gainful activities.  

In a March 2006 statement, Dr. Torres noted that, as of March 2006, the Veteran's mental condition was still not functional from personal, social, and work standpoints.  His GAF score was 40-50, and his prognosis was very poor.  Dr. Torres again noted that the Veteran was unable to keep or maintain any substantially gainful occupation due to PTSD.  

The Veteran underwent another VA psychiatric examination in May 2006, again with an examiner who reviewed his claims file.  Symptoms noted by the examiner included trouble sleeping with nightmares, being easily angered, memories of his military tour, flashbacks, avoidance of conversations that reminded him of his tour, inability to have loving feelings, and being socially withdrawn.  The Veteran was noted to not have suicidal ideation.  A GAF score of 60 was assigned.  Relative to the last examination, changes were noted in terms of performance in employment, family role functioning, and social/interpersonal relationships.  Moderate impairment was noted in areas of social functioning.  Specifically, there was moderate decreased efficiency; mild or transient decreased productivity; moderate decreased reliability; mild or transient inability to perform work tasks; and severe impaired work, family, and other relationships.  

A September 2006 VA outpatient treatment record contains a GAF score of 46.  At that time, it was noted that the Veteran frequently isolated himself and showed deterioration of his condition.  In March 2007, the Veteran was noted to have flashbacks, nightmares, and a hypervigilant attitude and to be isolated and easily irritable; a GAF score of 55 was assigned.  In September 2007, however, he was noted to have deterioration of his condition and to frequently isolate himself with not much socialization; a GAF score of 46 was again assigned.  The Veteran was described as generally stable from a psychiatric point of view in June 2008, with a GAF score of 55 assigned.  A December 2008 VA treatment record indicates that the Veteran isolated himself in his house and was sad but not suicidal or homicidal.  A GAF score of 50 was assigned, and the Veteran was noted to be unable to work or to get involved in gainful activities.  A GAF score of 60 was assigned in August 2009.  In September 2009, the Veteran was noted to be "doing well overall," with a GAF score of 55 assigned.  A January 2010 record indicates that the Veteran remained "quite symptomatic in terms of the anxiety" and frustrated by his financial situation, but a GAF score of 55 was assigned.

In December 2009, the Veteran underwent a VA social and industrial survey.  The social worker who conducted the survey addressed his social and occupational history and noted that he had poor judgment and insight but denied suicidal/homicidal thoughts and auditory/visual hallucinations.  It was noted that he lived alone in an apartment with no family support.  He suffered from irritability, poor concentration and attention, anxiety, bad temper, lack of motivation, high sensitivity to comments, insomnia, constant flashbacks, and nightmares.  He was isolated most of the time and had difficulty maintaining appropriate relationships with family, neighbors, and friends.  He did not tolerate being in groups or public places and on occasion would talk to himself while alone.  He had not worked since 1995.  Overall, the Veteran was noted to have impairment in family functioning and social and interpersonal relationships.  He was described as "markedly unstable" after returning from military service.  Other factors noted by the social worker included five divorces, poor family and interpersonal relationships, problems at work, behavioral problems with people due to irritability, anxiety, and lack of tolerance.  

On January 13, 2010, in compliance with the Board's September 2008 remand instructions, the Veteran underwent a VA psychiatric examination with two doctors.  

The first doctor noted that the Veteran was on anti-psychotic, anti-depressant, and anti-anxiety medications.  Symptoms reported by the Veteran included sleep problems, desperation irritability, and decreased concentration.  His problems were reportedly of a "severe intensity."  A history of suicide attempts was noted.  The examination revealed a clean and casually dressed general appearance, tense psychomotor activity, unremarkable speech, an irritable and guarded attitude, an appropriate affect, an anxious mood, intact orientation, and an unremarkable thought process and content.  The Veteran denied hallucinations, delusions, obsessive/ritualistic behavior, panic attacks, homicidal and suicidal thoughts, episodes of violence, and problems with activities of daily living.  Recent memory was normal, whereas remote and immediate memory was mildly impaired.  The Veteran had no reexperiencing of symptoms of PTSD but had a feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and irritability.  The Veteran reported not being currently employed and noted last being employed in 1995, but the examiner noted that the history and psychiatric examination did not support the contention that this was attributable to PTSD.  The Axis I diagnosis was PTSD, with a GAF score of 75.  

In response to specific questions from the Board, the first examiner noted that there was no evidence of any mental condition other than PTSD, although "avoidance symptoms were never met."  The Veteran was noted to provide inconsistent data on several issues, including alcohol use and his relationship with his daughter.  The severity of PTSD, "if at all present," was mild, "and there are no criteria for its diagnosis at present."  The examiner noted the Veteran's past findings of schizophrenia, paranoid type and a major depressive disorder with psychotic features but found that there were "no criteria for these diagnoses on today's evaluation."  No side effects of psychotropic medications were noted.  The examiner expressed that the severity of the Veteran's PTSD could not be gauged since there were "few if any symptoms on today's evaluation."  After commenting on the findings from the December 2009 social and industrial survey, the examiner went on to state that the Veteran was not entitled to TDIU due to PTSD.

The examination report also contains the findings of a second VA doctor.  This doctor initially noted that the current severity of the Veteran's PTSD was "moderate to moderately severe," primarily based upon the December 2009 social and industrial survey.  The Veteran's past diagnoses (e.g., schizophrenia) were noted to be "part and parcel of condition of PTSD."  The doctor went on to cite that there was "a moderate degree of impairment as evidenced by a score of 60" and noted that, between 1999 and 2002, the Veteran's main condition was alcohol dependence and not PTSD.  Indeed, the doctor noted that the Veteran became disabled from work in 1995 for "a condition that was not PTSD" and then went on to cite alcohol dependence.  In conclusion, the doctor found that the Veteran's level of impairment was moderate and that "this does not confirm Veteran is completely unemployable due to service[-]connected PTSD."  While the symptoms of increased arousal due to PTSD would not allow the Veteran to work in a classroom, as before, he still had the knowledge and the educational background to perform tasks within a working environment that was not unusually demanding, and where he was allowed to work mostly on his own without the pressure of constant direct supervision.  Specifically, he could do office or computer work suited to his capacities, as he could still learn and could organize his ideas sequentially and present them adequately.

The most recent VA outpatient treatment record dates from May 2010.  At that time, the Veteran was noted to be "at his baseline" with "some symptoms of anxiety."  He noted that he did attend church and parties sometimes but tended to be solitary.  A GAF score of 55-60 was assigned.

III.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning the "staged" ratings in cases of existing ratings).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

In reviewing the extensive evidence described above, the Board finds that there are a myriad of conflicting findings, with a particularly wide range of GAF scores, from the period dated from May 18, 1998 until January 13, 2010.  The evidence beginning on January 13, 2010, however, unambiguously shows a far less severe disability picture that is consistent with the assigned 30 percent evaluation.

As to the period from May 18, 1998 until January 13, 2010, the Veteran appears to have had multiple hospitalizations for PTSD, although only one earlier hospital report (covering the period from November 1995 to February 1996) is of record.  The multiple VA examination reports from this period showing GAF scores over 50 - thus not indicating unemployability - must be weighed against the statements from Dr. Giambartolomei and Dr. Torres indicating a lengthy period of private treatment and a consistent finding of unemployability.  Of note to the Board is the fact that none of the treatment providers who assigned GAF scores over 50 directly stated that the Veteran was able to work.  The Board also notes that the VA treatment records from 2007 through 2009 contain a wide range of GAF scores, and the December 2009 social and industrial survey further indicates a "markedly unstable" situation.

In reviewing this evidence as a whole, the Board is compelled to reach the conclusion that it is more likely than not that, from May 18, 1998 until January 13, 2010, the Veteran's PTSD precluded him from securing or following a substantially gainful occupation.  This finding is sufficient to warrant a 70 percent evaluation in light of occupational impairment and work deficiencies.  The Board would point out, however, that there is no finding that the Veteran, while exhibiting isolative behavior, had total social impairment due to PTSD, bearing in mind that a 100 percent evaluation requires total occupational and social impairment.  Moreover, the evidence does not indicate any of the other specific symptoms listed in the criteria for a 100 percent evaluation.  It is accordingly the determination of the Board that a 70 percent evaluation for PTSD was warranted for the period from May 18, 1998 until January 13, 2010.  To this extent, the appeal is granted.

The evidence beginning on January 13, 2010, however, shows a far less severe disability picture.  In accordance with the Board's remand instructions, the Veteran was examined by two VA doctors at that time.  The first doctor found the Veteran's PTSD to be mild in degree, with "no criteria for its diagnosis at present," and a GAF score of 75 was assigned.  The second doctor initially described PTSD as moderate to moderately severe but then went on to describe the disability as "moderate" in two places, warranting a GAF score of 60.  This doctor also found that the evidence did not support the finding that the Veteran was completely unemployable due to service-connected PTSD.  Rather, the Veteran still had the knowledge and educational background to perform in certain working environments, if not in a classroom setting.  This examination report, along with the subsequent May 2010 outpatient treatment record, similarly do not show any of the symptoms for a 50 percent or 70 percent evaluation (i.e., flattened affect, suicidal ideation), and the GAF score of 55-60 from May 2010 is consistent with moderate symptoms.  This evidence reflects a current PTSD disability picture fully contemplated by the existing 30 percent evaluation.  That evaluation, accordingly, should remain in effect for the period beginning on January 13, 2010.

In making the determination that an increase is warranted for one period of time but not for a subsequent period, the Board is aware of the holding of the United States Court of Appeals for Veterans Claims (Court) in Singleton v. Shinseki, 23 Vet. App. 376 (2010).  In this case, the Court found that, where benefits are reduced retrospectively in the staged disability ratings context, there is no danger that a veteran will be deprived of income that he or she is accustomed to using to meet day-to-day expenses.  Accordingly, the procedural protections of 38 C.F.R. § 3.344, relative to the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings, as here.
  
Finally, the Veteran has submitted no evidence showing that his PTSD markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Overall, the evidence of record supports a 70 percent initial evaluation for PTSD for the period from May 18, 1998 until January 13, 2010 but does not support an evaluation in excess of 30 percent for the period beginning on January 13, 2010.  This determination represents a partial grant and a partial denial of the Veteran's claim. See 38 C.F.R. §§ 4.3, 4.7, 4.31.

IV.  TDIU

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's PTSD is his sole service-connected disability.  As described in detail above, the Board has determined that a 70 percent evaluation was warranted for the initial disability period beginning on May 18, 1998 on the basis of evidence of unemployability, but a 30 percent evaluation has been warranted since the January 13, 2010 VA examination on the basis that improvement has been shown and that the Veteran is no longer unemployable due to PTSD.   In other words, the criteria for TDIU are met under 38 C.F.R. § 4.16(a) are met for the period from May 18, 1998 until January 13, 2010 but not afterwards.  The Board notes that this partially favorable determination is fully borne out by the facts in this case and is consistent with the holding of Singleton v. Shinseki, described above.

In terms of the period beginning January 13, 2010, the Board concurs with the Veteran that there has been occupational impairment throughout this appeal but finds that that the assigned disability evaluations adequately contemplate the varying levels of occupational impairment.  Moreover, the question of whether a disability is of sufficient severity to preclude substantially gainful employment is, ultimately, a medical determination to be made by a specialist possessing training and credentials that the Veteran does not possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  This determination was fully addressed by the January 13, 2010 VA examiners, and the Veteran was unambiguously found to not be unemployable solely due to PTSD.  The Board would further point out that the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Accordingly, and in light of Singleton, the Board's determination with this issue parallels its determination on the rating claim.  The Board finds that the criteria for TDIU have been met under 38 C.F.R. § 4.16(a) for the period from May 18, 1998 until January 13, 2010, but there is no showing that PTSD has precluded substantially gainful employment during the period beginning on January 13, 2010.  A partial grant of the TDIU claim, covering only the period from May 18, 1998 until January 13, 2010, is warranted.  See 38 C.F.R. § 4.3.  In making this determination, the Board would point out that the Veteran is free to reapply for entitlement to TDIU at any time.


ORDER

A 70 percent initial evaluation is granted for PTSD for the period from May 18, 1998 until January 13, 2010, subject the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for PTSD is denied for the period beginning on January 13, 2010.

TDIU is granted for PTSD for the period from May 18, 1998 until January 13, 2010, subject the laws and regulations governing the payment of monetary benefits.

TDIU is denied for the period beginning on January 13, 2010.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


